Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 1 of 25 PageID 257




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                Case No. 6:19-cv-196-Orl-31-DCI


   CLIFTON PICTON,
   individually and on behalf of all
   others similarly situated,                                 CLASS ACTION

          Plaintiff,                                          JURY TRIAL DEMANDED

   v.

   GREENWAY CHRYSLER-JEEP-DODGE,
   INC D/B/A GREENWAY DODGE CHRYSLER
   JEEP,

         Defendant.
   __________________________________/

                   PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                     AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Federal Rule of Civil Procedure 23 and Local Rule 4.04, Plaintiff Clifton

   Picton moves to (1) certify a class with respect to the claims for violation of the Telephone

   Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) set forth in Plaintiff’s First Amended

   Class Action Complaint, [ECF No. 27]; (2) to designate Plaintiff as class representative; and

   (3) to designate the law firms of Shamis & Gentile, P.A., IJH Law, Hiraldo P.A., Edelsberg

   Law, P.A., and Eisenband Law P.A. as class counsel.

   I.     INTRODUCTION
          This case concerns Defendant’s willful disregard for the Telephone Consumer

   Protection Act (“TCPA”), and the use of automated technology to bombard individuals with

   unwanted, prerecorded marketing calls. On February 21st, 26th, and 28th of 2018, Defendant




                                                1
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 2 of 25 PageID 258




   Greenway Chrysler-Jeep-Dodge, Inc. (“Greenway” or “Defendant”), through its marketing

   vendor, BDC Promotions, Inc., (“BDC”), successfully transmitted 7,122 unsolicited “ringless”

   voicemails (“RVMs”) to 2,935 consumers’ cellular telephone numbers in violation of the

   TCPA.

            The “ringless” voicemail platform used to transmit the RVMs was provided by

   Voicelogic, who not only flaunts the ability of its technology to invade the privacy of

   consumers, but also consumers’ inability to stop the invasion of privacy caused thereby.

   Indeed, the technology at issue works by delivering targeted, prerecorded telemarketing voice

   messages en masse directly to the voicemail boxes of cellular subscribers. 1

            To establish Defendant’s liability under the TCPA for the violative calls, Plaintiff must

   show that Defendant sent, or caused to be sent, prerecorded telemarketing RVMs to the cellular

   phone numbers of Plaintiff and members of the putative Class without first having obtained

   express written consent. Claims under the TCPA, such as the one here, make ideal class actions

   because the members of the putative class suffer the same injury in virtually the same manner. 2

   Class certification is warranted here because the relevant facts and legal issues supporting



   1
    This Court has already determined that RVMs are subject to the TCPA’s restrictions. See [D.E. No. 26] (stating,
   “[T]he Court rejects the argument that voicemails, or ringless voicemails, are not subject to the TCPA.”)
   2
     In the class certification context, the Fourth Circuit Court of Appeals recently stated that, “The TCPA was
   enacted to solve a problem. Simply put, people felt almost helpless in the face of repeated and unwanted
   telemarketing calls.….Congress responded with an Act that featured a combination of public and private
   enforcement, allowing suits both to enjoin intrusive practices and deter future violations through money damages.
   The features of the private right of action in § 227(c)(5), whether statutory damages or strict liability, evince an
   intent by Congress to allow consumers to bring their claims at modest personal expense. These same features also
   make TCPA claims amenable to class action resolution. Dish’s arguments, if accepted, would contort a simple
   and administrable statute into one that is both burdensome and toothless. It would be dispiriting beyond belief if
   courts defeated Congress' obvious attempt to vindicate the public interest with interpretations that ignored the
   purpose, text, and structure of this Act at the behest of those whose abusive practices the legislative branch had
   meant to curb.” Krakauer v. Dish Network, LLC, 2019 U.S. App. LEXIS 16111, at *40 (4th Cir. May 30, 2019).




                                                            2
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 3 of 25 PageID 259




   Plaintiff’s claims are identical to those supporting all or substantially all other recipients of

   Defendant’s unauthorized RVMs – i.e., their cell phone numbers were obtained in the same

   way and they were all sent marketing RVMs in the exact same manner. Therefore, Plaintiff

   moves this Court to certify the following Class under Rule 23(a) and 23(b)(3) of the Federal

   Rules of Civil Procedure:

          All persons within the United States who (1) were successfully transmitted
          a prerecorded message; (2) promoting Defendant’s goods and/or services;
          (3) on their mobile telephone; (4) on February 21st, 26th, and/or 28th 2018;
          (5) that was sent using the “ringless” voicemail platform hosted by Infolink
          Communications, Ltd., d/b/a Voicelogic; (6) after having provided their
          telephone number to Defendant for purposes of obtaining vehicle service
          from Defendant; (7) and have not purchased a vehicle from Defendant.

   As demonstrated below, the prerequisites of Rule 23(a) are met, and the requirements of Rule

   23(b)(3) are satisfied. Further, Plaintiff’s counsel will pay the cost of notice required by Rule

   23(c)(2), to be recovered as an expense of litigation from Defendant if Plaintiff is successful

   in recovering for the class.

   II.    STATEMENT OF COMMON FACTS
          Defendant is an automotive retailer that sells and services new and pre-owned vehicles.

   Deposition Transcript of Defendant’s Corporate Representative Charles Agner (“Agner

   Depo.”), attached as Exhibit A, at 10:5-21. To advertise its business, Defendant engages in

   various forms of consumer marketing, including email marketing and direct mailing. Id. at

   14:7-24. In a marketing campaign that took place on February 21st, 26th, and 28th 2018,

   Defendant directed the transmission of 7,122 unsolicited marketing RVMs to Plaintiff and

   Class members. See Declaration of Ignacio Hiraldo Regarding Class Data at ¶¶ 8-10, attached

   as Exhibit B (“Hiraldo Dec.”); Deposition Transcript of BDC’s Corporate Representative




                                                  3
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 4 of 25 PageID 260




   Justin Specht, dated June 13, 2019 (“Specht Depo.”), attached as Exhibit C, at 25:22-26:40;

   62:15-19; Deposition Transcript of Voicelogic’s Corporate Representative Cesar Correia

   (“Correia Depo.), attached as Exhibit D, at 24:16-23; 25:8-12; 27:16-23; 28:2-8; 38:24-39:3;

   41:15-20; .

          A.      Defendant’s Marketing Vendor
          The RVMs at issue were sent by Defendant’s marketing vendor, BDC, through the use

   of a “ringless” calling platform provided by Voicelogic. Specht Depo. at 13:3-14. Justin

   Specht, the owner of BDC, worked directly with Defendant’s General Sales Manager Shaun

   Allen to organize and execute the campaign. Id. at 27:9-16; 33:7-34:3. Defendant worked

   closely with BDC in launching the RVM marketing campaign, including, but not limited to,

   approving the scripts for the prerecorded messages. See Deposition Transcript of Defendant’s

   General Sales manager Shaun Allen (“Allen Depo.”), attached as Exhibit E, at 19:23-21:5.

   Accordingly, with respect to the RVMs at issue in this case, BDC would have followed any

   instructions provided by Defendant regarding the content of the calls and would not have

   launched the campaign without Defendant’s express permission. Id. at 20:18-21:5.

          B.      Defendant’s RVM Marketing Campaign
          Defendant obtained Plaintiff’s and Class members’ cellular telephone numbers by

   collecting them from consumers seeking vehicle service work. Agner Depo. at 35:20-36:2;

   Deposition Transcript of Jean Demers (“Demers Depo.”), attached as Exhibit F, at 11:2-5;

   20:23-25 and 28:19-25; Hiraldo Dec. at ⁋ 5. Unbeknownst to Plaintiff and members of the

   putative class, Defendant was not only collecting cellular numbers related to the service work

   but was cataloging the cellular telephones to later use in unsolicited mass telemarketing

   campaigns. Notably, the marketing at issue here had no relationship to service work, and all



                                                 4
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 5 of 25 PageID 261




   contained advertisements related to the purchase or lease of new and used vehicles. Allen

   Depo. at 26:4-11 (Q. Do you consider [the subject RVMs] to be marketing? … A. Yeah.);

   Specht Depo. at 27:1-28:5.

                 1.    Defendant’s Marketing Calls to Plaintiff and Class Members
          On September 21st, 26th, and 28th BDC launched three separate RVM campaigns on

   behalf of Defendant and at its direction, which resulted in the successful transmission of 7,122

   RVMs to 2,935 unique cellular telephones. Hiraldo Decl. at ¶¶ 9-10. BDC recorded the RVM

   that was ultimately sent to Plaintiff and members of the class after consulting with Defendant.

   Allen Depo. at 30:15-31:10. With respect to Plaintiff, BDC, on behalf of Defendant and using

   the Voicelogic platform, transmitted three RVMs to Plaintiff’s cellular telephone number on

   September 21st, 26th and 28th. Hiraldo Decl. at ¶ 11. Two of the prerecorded messages stated

   as follows:

          “Good afternoon, this is Matt Bishop with Greenway Dodge Chrysler Jeep RAM. I’m
          sorry I missed you, I was calling to cordially invite you to attend our elimination event
          this Friday, Saturday and Sunday. To dominate the market Chrysler Motor Corporation
          has rolled out $150,000 in additional rebates and incentives this weekend only. Every
          vehicle will be discounted up to $11,000. Plus, you’ll receive 0% financing for up to
          72 months or retail for your trade. Only the first hundred purchasers will be able to take
          advantage of this incredible opportunity. If you’ve been thinking about a new car or
          just not happy with your current vehicle. Don’t miss this opportunity to save? My name
          is Matt Bishop with Greenway Dodge Chrysler Jeep and RAM. Call me to make an
          appointment for the biggest sale of the year, at 407-704-2962 that number again is 407-
          704-2962. Thank you.”

          “Hi, this is Shaun Allen, General Sales Manager here at Greenway Dodge. I just wanted
          to make sure that uh you’re taking advantage of our inventory elimination event that
          started on Friday. It was a huge success this past weekend and we’ve decided to extend
          it through Wednesday, February 28th. We still have all of the additional discounts and
          promotions if you’re able to stop by. We need approximately 24 more deals to get our
          incentive and I am instructing my management team to accept any offers. With
          discounts over $11,000 in trade value to the highest peak. I’m sure we can make you
          happy. You can reach me at 407-605-5908. Please don’t miss this opportunity and I




                                                  5
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 6 of 25 PageID 262




          look forward to hearing from you. Thank You.”


   Agner Depo. at 20:8-21:7; 23; 19-24:12. The RVMs were sent to Plaintiff for purposes of

   marketing Defendant’s goods and services. Agner Depo. at 25:6-17. The third RVM contained

   the same or similar content and was also designed to “encourage a customer to come in and

   purchase a vehicle.” Id; see also Allen Depo. at 31:15-34:14 (Mr. Allen confirming that BDC

   was hired for marketing purposes and all of the RVMs transmitted by BDC were designed to

   advertise Defendant’s goods and services).

                  2.     Records Provided to Plaintiff Regarding the Campaigns

          In response to a request for production served by Plaintiff, Voicelogic produced

   detailed spreadsheets that contain data for the RVMs that were transmitted to Plaintiff and the

   putative Class (the “Campaign Reports”). Hiraldo Decl. at ¶¶ 3-7. The Campaign Reports

   contain identifying information such as (1) the targets’ Telephone Numbers, (2) the Date and

   Time an RVMs were transmitted; (3) the targets’ full name; (4) the targets’ addresses,

   including zip codes; (4) for some individuals, the targets’ email address, (5) a column labeled

   “Response” which contains a designation for whether the RVM was successfully transmitted,

   and (6) the individuals’ vehicles’ make, model, year, and vin number. Id. at ¶ 4.

          Defendant, through BDC and using the Voicelogic Platform, attempted to transmit a

   total of 61,519 RVMs to Plaintiff and Class members during a three-day period in 2018.

   Hiraldo Decl. at ¶ 8. Of the 61,519 attempts, 7,122 were delivered successfully to cellular

   telephones of service only customers. Id. at ¶ 9. The 7,122 successful deliveries were made

   to 2,935 unique telephone numbers. Id. at ¶ 10. The Campaign Reports contain identifying

   information for every individual who received an RVM, including full name, telephone




                                                 6
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 7 of 25 PageID 263




   number, mailing address, vehicle information (including VIN number), and also confirm that

   an RVM was successfully transmitted. Id. at ¶ 4. Additionally, every telephone number in

   Plaintiff’s proposed class to which an RVM was successfully sent by BDC on behalf of

   Defendant was a cellular telephone number. Id. at ¶¶ 6, 9; Specht Depo. at 92:2-7; 96:7-97:1

   (Mr. Specht acknowledging that the Disposition Reports attached as Exhibit A of the Hiraldo

   Dec., are the only way to determine if RVMs were successfully transmitted to cellular

   telephones); Correia Depo. at 32:21-33:15 (discussing how a result of “VOICEMAIL” in the

   “Response” column indicates successful delivery of an RVM).

   III.   ARGUMENT
           “Given the remedial purpose of the TCPA, it is no surprise that its cause of action

   would be conducive to class-wide disposition.” Krakauer, 2019 U.S. App. LEXIS 16111, at

   *21; C-Mart, Inc. v. Metro. Life Ins. Co., 299 F.R.D. 679, 691 (S.D. Fla. 2014). Plaintiff’s

   claims asserted here are no exception to this general rule.

          The evidence here uniformly reflects that RVMs were transmitted on Defendant’s

   behalf to Plaintiff and the putative Class members in an identical manner using identical

   technology, and without Defendant, or anyone else, securing the required express written

   consent from Plaintiff or any of the putative Class members. Accordingly, like all putative

   Class members, Defendant’s RVMs harmed Plaintiff. See Schaevitz, 2019 U.S. Dist. LEXIS

   48906, at *19 (noting that an unsolicited ringless voicemail is “precisely the kinds of harm the

   TCPA aims to prevent.”). A class action is the only realistic way that the nearly three thousand

   consumers around the country will get their day in court to challenge Defendant’s practice of

   sending unsolicited RVMs directly to individual’s voicemail.




                                                  7
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 8 of 25 PageID 264




          A.      Plaintiff has Standing to Maintain This Action.

          “It is well-settled in the Eleventh Circuit that prior to the certification of a class, and

   before undertaking an analysis under Rule 23, the district court must determine that at least

   one named class representative has Article III standing to raise each class claim.” Powell v.

   Youfit Health Clubs Ltd. Liab. Co., No. 17-cv-62328, 2019 U.S. Dist. LEXIS 28842, at *6

   (S.D. Fla. Jan. 14, 2019). “In order to establish Article III standing to bring a suit, a plaintiff

   has the burden to show that he ‘(1) suffered an injury in fact, (2) that is fairly traceable to the

   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

   judicial decision.” Mohamed v. Off Lease Only, Inc., No. 15-23352-Civ-COOKE/TORRES,

   2017 U.S. Dist. LEXIS 41023, at *2-3 (S.D. Fla. Mar. 22, 2017) (quoting Spokeo, Inc. v.

   Robins, 136 S. Ct. 1540, 1547 (2016)). “A plaintiff attains an injury in fact when he suffer[s]

   an invasion of a legally protected interest that is concrete and particularized[,] and actual or

   imminent, not conjectural or hypothetical.” Id. at *3.

          The Eleventh Circuit has recently stated that “a plaintiff is not required to demonstrate

   the merits of his case in order to establish his standing to sue.” Muransky v. Godiva

   Chocolatier, Inc., Nos. 16-16486, 16-16783, 2019 U.S. App. LEXIS 11630, at *12 (11th Cir.

   Apr. 22, 2019). Next, the Eleventh Circuit noted that even after “Spokeo as before, ‘intangible’

   injuries…may satisfy Article III’s concreteness requirement,” and that “Spokeo made no

   change to the rule that ‘a small injury, ‘an identifiable trifle,’ is sufficient to confer

   standing.’” Muransky, 2019 U.S. App. LEXIS 11630, at *15.

          Here, Plaintiff has standing under the TCPA to bring his claim. The TCPA is a

   “consumer protection statute[] that confer[s] on [P]laintiff[] the right to be free from certain




                                                   8
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 9 of 25 PageID 265




   harassing and privacy-invading conduct.” Manno v. Healthcare Rev. Recovery Grp., LLC, 289

   F.R.D. 674, 682 (S.D. Fla. 2013); see also Gamble v. New Eng. Auto Fin., 735 F. App’x 664,

   666 (11th Cir. 2018) (“Congress provided [Plaintiff] that right through the TCPA, and she had

   that right (and could assert it through litigation against [Defendant]…”) (citing 47 U.S.C. §

   227). More specifically, prerecorded messages like the ones at issue in this case are prohibited

   by the plain language of the statute, 3 and Congress has specifically found that the public

   “consider automated or prerecorded telephone calls . . . to be a nuisance and an invasion of

   privacy.” Id. (quoting Telephone Consumer Protection Act of 1991, S. 1462, 102d Cong.,

   Pub. L. No. 102-243, § 2, ¶ 10 (1991)).

            Further, the injury alleged by Plaintiff here is particularized. Indeed, Plaintiff received

   a prohibited call (via a RVM) from Defendant on his cell phone without his consent, and, thus,

   she was affected in a “personal and individual way.” Mohamed, 2017 U.S. Dist. LEXIS 41023,

   at *3; Schaevitz, 2019 U.S. Dist. LEXIS 48906, at *20 (S.D. Fla. Mar. 25, 2019) (holding that

   the receipt of an RVM confers Article III standing); Picton, 2019 U.S. Dist. LEXIS 103796, at

   *5 n.2 (M.D. Fla. June 21, 2019) (same). This injury, even if construed as intangible, is also

   concrete. Id. “[W]here a statute confers new legal rights on a person, that person will have

   Article III standing to sue where the facts establish a concrete, particularized, and personal

   injury to that person as a result of the violation of the newly created legal rights.’” Eisenband




   3
     “It shall be unlawful for any person within the United States . . . to make any call (other than a call made for
   emergency purposes or made with the prior express consent of the called party) using any automatic telephone
   dialing system or an artificial or prerecorded voice . . . to any telephone number assigned to a . . . cellular
   telephone service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).




                                                           9
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 10 of 25 PageID 266




   v. Schumacher Auto., Inc., No. 18-cv-80911, 2018 U.S. Dist. LEXIS 181272, at *3 (S.D. Fla.

   Oct. 22, 2018) (Bloom, J.). “The Eleventh Circuit, pre- and post-Spokeo, has held that the

   TCPA ‘creates such a cognizable right.’” Id.

          B.      The Class is Adequately Defined and Ascertainable

          “Before considering Rule 23’s explicit requirements, the Court must determine whether

   the proposed class has been adequately defined and is ascertainable.” Reyes, 2018 WL

   3145807, at *9. “An identifiable class exists if its members can be ascertained by reference to

   objective criteria[,]” as opposed to a class member’s state of mind. Stewart v. Fla. Cmty. Law

   Grp., No. 6:18-cv-2111-Orl-CEM-DCI, 2019 U.S. Dist. LEXIS 153147, at *7 (M.D. Fla. Aug.

   26, 2019).

          Further, “in an unpublished opinion in Karhu v. Vital Pharmaceuticals, a three-judge

   panel in this circuit took the view that ascertainability also requires that the plaintiff propose

   an administratively feasible method, supported by useful evidentiary support, by which class

   members can be identified.” Keim v. ADF MidAtlantic, Ltd. Liab. Co., 328 F.R.D. 668, 676

   (S.D. Fla. 2018) (citing Karhu v. Vital Pharms., Inc., 621 Fed. Appx. 945, 947-48 (11th Cir.

   2015)). The Eleventh Circuit has not formally adopted this position, see Keim, 328 F.R.D. at

   676 n.3 (stating, “Because the parties do not dispute that Plaintiff must propose an evidentiary-

   based administratively feasible method of identification, the Court need not consider whether

   the Eleventh Circuit would formally adopt this view in a published opinion.”), and many

   circuits have declined to interpret R. 23 to impose additional standards for certification not

   mandated by R. 23. Briseno v. ConAgra Foods, Inc., 2017 U.S. App. LEXIS 20, at *9 (9th Cir.

   Jan. 3, 2017) (refusing to interpose a showing of administrative feasibility to identify the class);




                                                   10
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 11 of 25 PageID 267




   see also Sandusky Wellness Ctr., LLC, 821 F.3d at 995-96; Rikos v. Procter & Gamble Co.,

   799 F.3d 497, 525 (6th Cir. 2015); Mullins, 795 F.3d at 658. Regardless, as discussed below,

   the proposed class here meets Karhu’s requirements.

           Additionally, Rule 23 expressly contemplates that not every single class member must

   be identified. See Juris v. Inamed Corp., 685 F.3d 1294, 1320-21 (11th Cir. 2012) (“Where

   certain class members’ names and addresses cannot be determined with reasonable efforts,

   notice by publication is generally considered adequate.”). Plaintiff is not required to provide

   a foolproof method to “identify all who fall within the class definition.” Mullins, 795 F.3d at

   657; see also Krakauer, 2019 U.S. App. LEXIS 16111, at *27-28 (“The goal is not to ‘identify

   every class member at the time of certification[.]’”); Reyes v. BCA Fin. Servs., No. 16-24077-

   CIV, 2018 U.S. Dist. LEXIS 106449, at *30 (S.D. Fla. June 26, 2018) (“[t]he Court only

   considers whether class members can be identified at all, at least in any administratively

   feasible (or manageable) way.”) (emphasis in the original). 4

           Here, each element of the proposed class definition is an objective, rather than

   subjective, criteria that is easily determined by reference to Defendant and the business records

   discussed above: All persons within the United States who (1) were successfully

   transmitted a prerecorded message; (2) promoting Defendant’s goods and/or services;

   (3) on their mobile telephone; (4) on February 21st, 26th, and/or 28th 2018; (5) that was

   sent using the “ringless” voicemail platform hosted by Infolink Communications, Ltd.,



   4
    Indeed, the Federal Judicial Center’s Class Action Pocket Guide explains that a 70% reach for class notice is
   within the norm. Barbara J. Rothstein & Thomas E. Willging, Federal Judicial Center, Managing Class Action
   Litigation: A Pocket Guide for Judges at pg. 27 (3d ed. 2010).




                                                        11
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 12 of 25 PageID 268




   d/b/a Voicelogic; (6) after having provided their telephone number to Defendant for

   purposes of obtaining vehicle service from Defendant; (7) and have not purchased a

   vehicle from Defendant.

          Because of the detailed logs produced by Voicelogic, identifying the class members is

   a non-issue. As discussed above, Plaintiff is in possession of Campaign Reports that identify

   every single individual that was sent an RVM. For each of these individuals, Plaintiff has

   detailed data, including the telephone number, addresses (including zip code), full name, the

   date and time a violative RVM was transmitted, confirmation that the RVM was successfully

   transmitted, the individual’s vehicle information (including VIN Number), and, for some

   individuals, email addresses. See, e.g., Hiraldo Decl. at ⁋4. Further, the Campaign Reports

   identify to which individuals the RVM was successfully delivered to a cellular telephone. Id.;

   see also id. at ¶¶ 7. As such, there can be no plausible argument that the class is not

   ascertainable. Thus, even under Karhu, Plaintiff has identified an administratively feasible

   method of identifying class members using the documents produced in this matter:

          Moreover, Plaintiff has explained that the identities of the individuals
          associated with the listed phone numbers is identifiable via an additional
          spreadsheet that Defendants produced to Plaintiff. Doc. 74 at p. 5; Doc. 74-1 at
          ¶¶ 6-7. That spreadsheet, Plaintiff represents, contains additional contact
          information, including associated names and mailing addresses, for 99.4
          percent of the listed telephone numbers. Doc. 74 at p. 5; Doc. 74-1 at ¶¶ 6-7.
          Indeed, other courts have accepted less straightforward methods of identifying
          class members.

   See Northrup v. Innovative Health Ins. Partners, LLC, 329 F.R.D. 443, 451 (M.D. Fla. 2019)

   (Honeywell, J.); see also Eldridge v. Pet Supermarket, Inc., No. 18-22531, 2019 U.S. Dist.

   LEXIS 142999, at *21 (S.D. Fla. Aug. 21, 2019) (“Defendant's arguments [that the class is not

   ascertainable] lack merit because Defendant and its agents … have produced all the telephone



                                                12
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 13 of 25 PageID 269




   numbers to which Defendant sent automated text messages.”). In fact, other courts in this

   Circuit have found that ascertainability is met when TCPA plaintiffs only have access to

   telephone numbers. See Keim, 328 F.R.D. at 677 (finding ascertainability was satisfied where

   plaintiff only had access to telephone numbers of the proposed class). Here, as the Fourth

   Circuit Court of Appeals recently observed in a TCPA matter, “The court was presented with

   data… connecting the number to particular names and addresses…The class members could

   therefore be identified on a large-scale basis, and notified of the class action accordingly.”

   Krakauer, 2019 U.S. App. LEXIS 16111, at *27.

           Further, to the extent the files need to be further verified by the class administrator

   during the process of providing notice to the Class members—which is unlikely given the

   amount of personal identifying information they contain—Plaintiff can use the reverse-append

   method to further validate the data. 5 Courts throughout the Eleventh Circuit have approved of

   the reverse-append telephone number method in connection with identifying class members in

   TCPA class actions. See Reyes, No. 16-24077-CIV, 2018 U.S. Dist. LEXIS 106449, at *33

   (approving of “‘reverse-append processes’ or ‘skip-tracing services’ or ‘information from

   public and proprietary records’ to match telephone numbers to particular names and addresses

   and cellular services.”); James v. JPMorgan Chase Bank, N.A., No. 8:15-cv-2424-T-23JSS,

   2016 U.S. Dist. LEXIS 137022, at *6 (M.D. Fla. Nov. 22, 2016) (holding that phone number


   5
     The reverse append method involves “partner[ing] with reputable data vendors, such as LexisNexis, Experian,
   Microbilt, TransUnion, and others, to utilize reverse-append processes or skip-tracing services or information
   from public and proprietary records to match telephone numbers to particular names and addresses and cellular
   services.” Reyes, 2018 U.S. Dist. LEXIS 106449, at *33 (citations and quotation marks omitted).




                                                        13
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 14 of 25 PageID 270




   lookup was sufficient to satisfy Rule 23’s “best notice” requirement). 6 Additionally, and likely

   very unnecessary, Plaintiff can issue subpoenas to the major phone carriers for any missing or

   conflicting class member information or retain a call center to contact the 2,935 putative class

   members to confirm identities and mailing addresses. See Keim, 328 F.R.D. at 668 (“the Court

   finds that Plaintiff's plan to subpoena the phone carriers for their historical records as to the

   names and addresses of the subscribers of the cellular telephone numbers that were texted is

   administratively feasible.”).

                    1.      Rule 23(a)(1) – Numerosity Is Satisfied

           Rule 23(a)(1) requires a showing that “the class is so numerous that joinder of all

   members is impractica[l].” Fed. R. Civ. P. 23(a)(1). There is no “definite standard” for

   satisfying this requirement in terms of how large the class must be, and it is not necessary to

   know the actual class size. Fabricant v. Sears Roebuck & Co., 202 F.R.D. 310, 313 (S.D. Fla.

   2001). The proposed Class here easily meets the numerosity requirement as 7,122 RVMs were

   successfully transmitted to 2,935 unique telephone numbers. Hiraldo Decl. at ¶¶ 8; 9.

                    2.      Rule 23(a)(2) – Common Questions of Law and Fact Exist

           The test for commonality is whether the class claims present “questions of law or fact

   common to the class.” Fed. R. Civ. P. 23(a)(2). This is another “low hurdle.” Williams, 568

   F.3d at 1356. To satisfy it, Plaintiff need only to show that the class claims present “at least

   one issue whose resolution will affect all or a significant number of the putative class



   6
    See also Soto v. The Gallup Organization, Inc. No. 13-cv-61747-MGC (S.D. Fla. Nov. 24, 2015); Guarisma v.
   ADCAHB Medical Coverages, Inc., No. 13-cv-21016 (S.D. Fla. June 24, 2015); De Los Santos v. Millward
   Brown, Inc., No. 13-cv-80670 (S.D. Fla. Sep. 11, 2015); Mey v. Venture Data, LLC, No. 14-123, Doc. 247 at 26
   (N.D. W. Va. June 6, 2017); Avio, Inc. v. Alfoccino, Inc., 311 F.R.D. 434, 442 (E.D. Mich. 2015).




                                                       14
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 15 of 25 PageID 271




   members,” or that their claims “are susceptible to class-wide proof.” Id. at 1355

          In this case, Plaintiff’s claims against Defendant for violation of the TCPA raise

   multiple common legal and factual issues, any one of which is sufficient to find commonality,

   including: (1) whether a call was made on behalf of Defendant (via the transmission of RVMs);

   (2) whether that call was for emergency purposes as defined by 47 U.S.C. §227(b)(1)(A); (3)

   whether the RVMs sent by or on behalf of Defendant constitute “telemarketing” as defined by

   47 C.F.R. §64.1200(f)(12); (4) whether Defendant obtained the proper express written consent

   to send the subject RVMs; and (5) whether Defendant acted knowingly and willfully.

          Plaintiff’s and the Class members’ claims do not turn on individualized issues. Instead,

   Plaintiff will use common facts to answer all of the above common questions. See, e.g.,

   Mohamed, 320 F.R.D. at 313 (commonality satisfied in TCPA class action where “[t]he entire

   case revolves around an alleged common course of conduct performed by” defendant and its

   vendor); C-Mart, Inc., 299 F.R.D. at 690 (holding in TCPA class action that “the legal

   questions that the instant matter presents will be common to all class members”); Manno, 289

   F.R.D. at 687 (finding consent defense to be common where all class members were subject to

   the same TCPA related disclosures). Moreover, that Plaintiff and each member of proposed

   Class suffered the same injury and would be entitled to the same statutorily-mandated relief in

   the event Plaintiff prevails on his claims, gives rise to an additional common question. The

   commonality requirement is satisfied.

                  3.     Rule 23(a)(3) – Plaintiff’s Claims Are Typical of the Class

          Rule 23’s typicality element requires that the claims of Plaintiff and the putative class

   members “arise from the same event or pattern or practice and are based on the same legal




                                                 15
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 16 of 25 PageID 272




   theory.” Fed. R. Civ. P. 23(a)(3); Williams, 568 F.3d at 1356-57. “[T]ypicality measures

   whether a sufficient nexus exists between the claims of the named representative and those of

   the class at large.” Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003). However, the

   “[c]lass members’ claims need not be identical to satisfy the typicality requirement; rather,

   there need only exist ‘a sufficient nexus between the legal claims of the named class

   representatives and those of individual class members to warrant class certification.’” Ault v.

   Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012).

          The required nexus exists “if the claims or defenses of the class and the class

   representative arise from the same event or pattern or practice and are based on the same legal

   theory.” Id. at 1216; see Mohamed, 320 F.R.D. at 314 (finding typicality because the plaintiff’s

   claims under the TCPA involve “alleged violations of the same federal statute and arise from

   the same pattern or practice of conduct allegedly engaged in by Defendant”). Further,

   “demonstrating typicality does not require showing that there are no factual variations between

   the claims of the named Plaintiff and those of the proposed class.” Groover v. Prisoner Transp.

   Servs., LLC, No. 15-cv-61902-BLOOM/Valle, 2018 U.S. Dist. LEXIS 215959, at *31-32 (S.D.

   Fla. Dec. 21, 2018).

          Here, Plaintiff and the Class members were subjected to similar marketing RVMs and

   their claims rely on the same legal theory: that Defendant, via BDC, sent them telemarketing

   RVMs in violation of the TCPA. BDC sent the RVMs at the express direction of Defendant

   through the Voicelogic platform. This exact set of facts is applicable to everyone in the Class.

   Plaintiff and the putative Class members will need to prove the same elements to demonstrate

   Defendant’s TCPA liability from the transmission of the RVMs at issue. Thus, the typicality




                                                 16
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 17 of 25 PageID 273




   requirement is satisfied.

                  4.      Rule 23(a)(4) – Plaintiff and her Counsel Will Adequately
                          Represent the Class

          The adequacy element of Rule 23(a)(4) requires that Plaintiff and his counsel be able

   to “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). This means

   Plaintiff must have “no interests antagonistic to the class,” and his counsel must be qualified

   to represent the class. Fabricant, 202 F.R.D. at 314-15. Plaintiff meets this test because her

   interests are squarely aligned with those of the Class. Like members of the Class, Plaintiff

   claims that Defendant violated her rights under the TCPA by placing unsolicited telemarketing

   calls. Furthermore, Plaintiff has no interests antagonistic to those of the Class.

          The firms and counsel representing Plaintiff—IJH Law, Shamis & Gentile, P.A.,

   Edelsberg Law, P.A., Hiraldo P.A., and Eisenband Law, P.A.—are also adequate. All firms

   have extensive experience in the area of consumer rights and class action litigation. They have

   litigated multiple cases nationally, and have the resources necessary to conduct litigation of

   this nature. Plaintiff’s attorneys have been appointed as lead class counsel in several cases.

   See Resumes of the law firms representing Plaintiff attached as Exhibit G. Plaintiff’s counsel

   have diligently investigated and dedicated substantial time and financial resources to the

   investigation and prosecution of the claims at issue and will continue to do so. See, e.g.,

   Fabricant, 202 F.R.D. at 315. Accordingly, Plaintiff and his counsel meet the adequacy

   requirement and should be appointed the Class Representative and Class Counsel, respectively.

          C.      Certification Under Rule 23(b)(3) is Appropriate

                  1.      Common Questions Predominate

          In addition to satisfying the Rule 23(a) requirements, Rule 23(b)(3) is satisfied.



                                                   17
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 18 of 25 PageID 274




   Common questions of law or fact predominate “if they ‘ha[ve] a direct impact on every class

   member’s effort to establish liability on every class member’s entitlement to … relief.”

   Williams, 568 F.3d at 1356 (quoting Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir.

   2004)). 7 An inquiry into the predominance of common questions of law or fact “tests whether

   proposed classes are sufficiently cohesive to warrant adjudication by representation.” Prindle

   v. Carrington Mortgage Servs., LLC, 3:13-CV-1349-J-34PDB, 2016 LEXIS 112881, at *7

   (M.D. Fla. Aug. 24, 2016). Common issues predominate if those issues that are subject to

   generalized proof predominate over those that are subject to individualized proof. Id. (citing

   Veal v. Crown Auto Dealerships, Inc., 236 F.R.D. 572, 579 (M.D. Fla. 2006)).

           Indeed, the common questions identified supra, are all subject to class-wide proof.

   Whether Defendant was engaged in telemarketing and whether Defendant obtained Class

   members’ prior express written consent are dispositive of each Class members’ claims. See

   Mohamed, 320 F.R.D. at 316 (“The resolution of each issue will directly impact the resolution

   of the claims of the modified class and whether each can establish liability against [the

   defendant] under the TCPA.”)

           Despite this, Plaintiff anticipates that Defendant will attempt to argue that

   individualized issues of consent predominate. While the TCPA provides for an affirmative

   defense for telemarketing calls made with “prior express written consent” of the called party,

   class-wide evidence demonstrates that, even if it were asserted, Defendant could not establish


   7
     Rule 23(b)(3) does not require all issues presented in the case to be common among the class. It requires only
   that the common issues predominate over any individual issues. Klay, 382 F.3d at 1254 (“it is not necessary that
   all questions of fact or law be common, but only that some questions are common and that they predominate over
   individual questions.”), abrogated on other grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639
   (2008). Here, it happens to be that all issues are common to the Classes.




                                                         18
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 19 of 25 PageID 275




   such a defense here because, as described in detail below, Defendant failed to secure actual

   “express written consent” from any member of the proposed class.

          “At one time, FCC implementing regulations required only ‘prior express consent’ for

   automated calls to cell phones, meaning that a person had only to ‘knowingly release their

   phone number [to the caller] . . . absent instructions to the contrary.’” Sullivan v. All Web

   Leads, Inc., No. 17 C 1307, 2017 U.S. Dist. LEXIS 84232, at *5 (N.D. Ill. June 1, 2017). In

   2012, the FCC “‘revise[d its] rules to require prior express written consent for all autodialed

   or prerecorded telemarketing calls to wireless numbers.’” See Snyder v. Icard Gift Card, Ltd.

   Liab. Co., No. 0:15-CV-61718-WPD, 2016 U.S. Dist. LEXIS 191212, at *10-11 (S.D. Fla.

   May 16, 2016) (citing In re Rules and Regs. Implementing the Tel. Consumer Protection Act

   of 1991, 27 FCC Rcd. 1830, 1831 ¶ 2; 1841 ¶ 28 (Feb. 15, 2012) ("2012 Order")) (emphasis

   added). The TCPA defines “prior express written consent” as,

          [A]an agreement, in writing, bearing the signature of the person called that clearly
          authorizes the seller to deliver or cause to be delivered to the person called
          advertisements or telemarketing messages using an automatic telephone dialing
          system or an artificial or prerecorded voice, and the telephone number to which the
          signatory authorizes such advertisements or telemarketing messages to be
          delivered.
          (i) The written agreement shall include a clear and conspicuous disclosure
          informing the person signing that:
          (A)     By executing the agreement, such person authorizes the seller to deliver or
          cause to be delivered to the signatory telemarketing calls using an automatic
          telephone dialing system or an artificial or prerecorded voice; and
          (B) The person is not required to sign the agreement (directly or indirectly), or agree
          to enter into such an agreement as a condition of purchasing any property, goods,
          or services.
          (ii) The term "signature" shall include an electronic or digital form of signature, to
          the extent that such form of signature is recognized as a valid signature under
          applicable federal law or state contract law.


   47 C.F.R. § 64.1200(f)(8). Further, “‘prior express written consent’ can be obtained only after



                                                  19
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 20 of 25 PageID 276




   providing the recipient with the required disclosures that they agree to receive automated

   telephone advertisements and that agreeing to receive such calls is not required to make a

   purchase.” Snyder, 2016 U.S. Dist. LEXIS 191212, at *13. “Simply obtaining some form of

   written express consent is insufficient to obtain the consent required by law to send automated

   text message advertisements.” Id.

          Because Defendant never secured proper express written consent from any proposed

   class member authorizing the transmission of prerecorded telemarketing calls, the consent

   issue can be resolved on a class wide basis, and does not require resorting to individualized

   inquiries. See, e.g., Brown v. DirecTV, LLC, No. CV 13-1170 DMG (Ex), 2019 U.S. Dist.

   LEXIS 54831, at *18-22 (C.D. Cal. Mar. 29, 2019) (granting class certification in a TCPA

   matter, and holding that individualized issues of consent did not exist even where defendant

   claimed that putative class members signed different versions of its agreement purportedly

   giving express written consent).

          A brief review of the consent Defendant is likely to rely on demonstrates why the

   consent issue can be dealt with on a class wide basis. According to Defendant’s response to

   Plaintiff’s Interrogatory No. 12, Defendant had “express written consent” because:

          Plaintiff provided his phone number to Defendant without any restriction or
          objection to receiving marketing communications. Moreover, Plaintiff’s business
          interactions with Defendant were and are subject to Defendant’s privacy policy,
          which       is     publicly    available    at     the    following      URL:
          https://www.greenwaychryslerjeepdodge.com/privacy-policy, and contains an
          express consent to receive marketing communications, expressly including
          automated calls.


   Defendant’s Amended Answers to Plaintiff’s First Set of Interrogatories, attached as Exhibit

   H, at pg. 4.



                                                 20
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 21 of 25 PageID 277




          First, simply providing one’s telephone number “without any restriction or objection

   to receiving marketing communications” does not meet any of the requirements of the TCPA’s

   definition of “prior express written consent”. 47 C.F.R. § 64.1200(f)(8); see also Snyder, 2016

   U.S. Dist. LEXIS 191212, at *13. Second, Defendant’s reliance on its privacy policy, available

   on its website, is disingenuous. According to Defendant, this policy was “clarified” in June

   2018, long after the RVMs were sent in February 2018. See Agner Depo. at 40:2-6; 50:17-23.

   Defendant cannot rely on the language of a privacy policy which was not in existence at the

   time it obtained the numbers to which it placed RVMs in order to argue consent after the fact.

          Regardless, the privacy policy Defendant now points to, available on its website, does

   not meet 47 C.F.R. § 64.1200(f)(8)’s requirements that the agreement is signed, is not “clear

   and conspicuous,” does not mention telemarketing using a prerecorded voice, and is not

   optional.           See,           privacy            policy,           available            at

   https://www.greenwaychryslerjeepdodge.com/privacy-policy, attached as Exhibit I.

          Finally, Plaintiff has limited his class to individuals that provided their cellular

   telephone numbers to Defendant when they brought their cars in for service. Defendant

   produced the paperwork associated with these service individuals. See, e.g., Redacted

   Plaintiff’s Service Documents, attached as Exhibit J. As explained by Defendant itself, these

   documents do not meet the requirements for express written consent under 47 C.F.R. §

   64.1200(f)(8):

          Q. All right. Looking back at the documents that we just covered --
          A. Yes.
          Q. -- which are Bates 2 through 11 [Exhibit J], with the exception of the documents
          that are not Greenway documents, can you point me to anything in there where Mr.
          Picton agreed to the receipt of marketing or promotional calls on his cellular
          telephone number?



                                                 21
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 22 of 25 PageID 278




          MR. MAGRUDER: Object to the form to the extent it calls for a legal conclusion.
          But you can answer.
          A. There's nothing in those documents that stipulates that.
          Q. Has Greenway ever used any type of document associated with service
          and repair work that makes specific reference to marketing or promotional
          calls to cellular telephones?
          A. Not that I'm aware of, no.


   Agner Depo. at 87:2:14 (emphasis added); 112:2-11; 113:15-19. In sum, Defendant cannot

   simply state it might have consent—without actually having proper consent—in the hopes that

   this will defeat class certification. See Mohamed, 320 F.R.D. at 316 (discussing how bare

   assertions of consent cannot defeat certification and citing cases).

          Thus, as is often the case in TCPA claims, “there are no prickly individualized

   questions” that could predominate this action. Manno, 289 F.R.D. at 690; see also Brown,

   2019 U.S. Dist. LEXIS 54831, at *18-22 (stating, “The Court disagrees, however, that

   determining putative member's consent would require an individualized inquiry.”). “The facts

   necessary to establish liability relate to [Defendant’s] common course of conduct and the

   transmissions of the [calls], and not to issues with individual class members.” Palm Beach Golf

   Center-Boca, Inc., 311 F.R.D. at 699 (finding predominance satisfied in TCPA case);

   Mohamed, 320 F.R.D. at 314 (“Plaintiff’s claims are typical of the [] class because both involve

   alleged violations of the same federal statute and arise from the same pattern or practice of

   conduct allegedly engaged in by Defendant . . . .”).

                  2.      A Class Action is Superior to Numerous, Individual TCPA Claims

          Rule 23(b)(3) also requires that class resolution be “superior to other available methods

   for fair[] and efficient[] adjudicati[on] of the controversy.” Fed. R. Civ. P. 23(b)(3). The




                                                  22
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 23 of 25 PageID 279




   superiority analysis focuses “not on the convenience or burden of a class action suit per se, but

   on the relative advantages of a class action suit over whatever other forms of litigation might

   be realistically available to the plaintiffs.” Klay, 382 F.3d at 1269. “Consequently, the

   predominance analysis has a ‘tremendous impact on the superiority analysis…for the simple

   reason that, the more common issues predominate over individual issues, the more desirable a

   class action lawsuit will be as a vehicle for adjudicating the plaintiffs’ claims.” Mohamed, 320

   F.R.D. at 316-317 (quoting Klay, 382 F.3d at 1269).

          The relevant factors to guide the superiority determination include: “(A) the class

   members’ interests in individually controlling the prosecution or defense of separate actions;

   (B) the extent and nature of any litigation concerning the controversy already begun by or

   against class members; (C) the desirability of concentrating the litigation of the claims in the

   particular forum; and (D) the likely difficulties in managing a class action.” Fed. R. Civ. P.

   23(b)(3)(A)-(D). All of these factors weigh in favor of superiority.

          Because of the modest individual damages in this case, Class members are unlikely to

   pursue any individual claims. Indeed, “[c]lass actions were designed for these types of claims.”

   G.M. Sign, Inc. v. Grp. C Commc’ns, Inc., No. 08-cv-4521, 2010 U.S. Dist. LEXIS 17843, at

   *16 (N.D. Ill. Feb. 25, 2010) (“Rule 23(b)(3) was designed for situations . . . in which the

   potential recovery is too slight to support individual suits, but injury is substantial in the

   aggregate.”). Further, the “prosecution and adjudication of each of these individual claims,

   rather than disposition of the matter on a class-wide basis, would be judicially inefficient and

   a waste of this Court’s resources.” Mohamed, 320 F.R.D. at 317.

          Finally, for the reasons detailed in the predominance section, this class action will not




                                                  23
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 24 of 25 PageID 280




   present any manageability concerns. See id. (“Hence, due to the strong presumption that stems

   from this finding of predominance, we also conclude that a class action would be the superior

   method for litigating the modified class members’ claims fairly and efficiently. Prosecuting

   the claims as a class is the superior option because the issues involved in Plaintiff’s claim and

   the allegations he uses to support same would be, for all intents and purposes, identical to those

   raised in individual suits brought by any of the members of the modified class.”). “For these

   reasons, the class action mechanism is superior to individual lawsuits that raise identical

   allegations to those contained in Plaintiff’s [First] Amended Complaint.” Id. The superiority

   requirement of Rule 23(b)(3) is satisfied.

   IV.    CONCLUSION

          For the above reasons, Plaintiff respectfully requests that the Court certify the Class,

   appoint Plaintiff as Class representative, and appoint Shamis & Gentile, P.A., Edelsberg Law,

   P.A., IJH Law, Hiraldo P.A. and Eisenband Law, P.A. as Class counsel.

   Dated: September 30, 2019

   Respectfully submitted,

    IJH Law                                         HIRALDO P.A.

    /s/ Ignacio J. Hiraldo                          /s/ Manuel S. Hiraldo
    Ignacio J. Hiraldo, Esq.                        Manuel S. Hiraldo
    Florida Bar No. 0056031                         Florida Bar No. 030380
    1200 Brickell Ave Suite 1950                    401 E. Las Olas Boulevard Suite 1400
    Miami, FL 33131                                 Ft. Lauderdale, Florida 33301
    Email: ijhiraldo@ijhlaw.com                     Email: mhiraldo@hiraldolaw.com
    Telephone: 786.496.4469                         Telephone: 954-400-4713
                                                    Trial Counsel

    EDELSBERG LAW, PA                               EISENBAND LAW, P.A.
    Scott Edelsberg, Esq.                           Michael Eisenband
    Florida Bar No. 0100537                         Florida Bar No. 94235



                                                  24
Case 6:19-cv-00196-GAP-DCI Document 50 Filed 09/30/19 Page 25 of 25 PageID 281




    scott@edelsberglaw.com                          515 E. Las Olas Boulevard, Suite 120
    19495 Biscayne Blvd #607                        Ft. Lauderdale, Florida 33301
    Aventura, FL 33180                              MEisenband@Eisenbandlaw.com
    Telephone: 305-975-3320                         Telephone: 954.533.4092

    SHAMIS & GENTILE, P.A.
    Andrew J. Shamis
    Florida Bar No. 101754
    ashamis@shamisgentile.com
    14 NE 1st Avenue, Suite 400
    Miami, Florida 33132
    (t) (305) 479-2299

    Counsel for Plaintiff and the Class

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 30, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notice of Electronic Filing

   generated by CM/ECF.

                                                         /s/ Ignacio J. Hiraldo
                                                         Ignacio J. Hiraldo, Esq.
                                                         Florida Bar No. 0056031




                                                  25
